Title: To Thomas Jefferson from Nicolas Gouin Dufief, 18 November 1802
From: Dufief, Nicolas Gouin
To: Jefferson, Thomas


          
            Monsieur,
            18. de Novembre. 1802
          
          J’ai été infiniment touché de votre lettre obligeante en me renvoyant mes papiers. Le vif désir de savoir votre opinion de mon travail, m’a empêché de considérer que le Philosophe de Monticello était changé en homme d’etat à Washington, & que les soins importans dont vous êtes chargé, pouvaient enlever tous vos momens
          Recevez donc mes excuses pour vous avoir importuné. Vos observations judicieuses au sujet du langage, prouvent combien cette matiere abstraite vous est familière, & les remarques que vous faites sur quelquesunes des difficultés les plus délicates de la langue Française, font voir aussi que vous avez honoré cette langue d’une attention profonde.
          Je vais passer l’hiver entier à m’efforcer de rendre tout mon ouvrage digne de l’approbation que vous avez accordée à la partie qui vous en a été soumise.
          J’ai l’honneur d’être, Monsieur, avec cette foule de Sentimens que vous inspirez à ceux qui ont l’avantage de vous connaître Votre très dévoué Serviteur.
          
            N. G. Dufief
          
         
      Editors’ Translation  
          
            
              Sir,
              18 Nov. 1802
            
            I was infinitely touched by your kind letter accompanying the return of my papers. My keen desire to know your opinion of my work prevented me from considering that the philosopher of Monticello had been transformed into a Washington statesman and that the important tasks entrusted to you could absorb all your time.
            Please accept my apologies for having disturbed you. Your judicious observations on the subject of language prove your familiarity with this abstract matter. Your remarks about some of the most subtle difficulties of the French language illustrate, further, that you have honored this language with a profound attention.
            I shall spend the entire winter trying to make my work worthy of the approval you have given to the part you have seen.
            With the myriad of sentiments that you inspire in those who have the good fortune to know you, I have the honor of being your most devoted servant.
            
              N. G. Dufief
            
          
        